DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 18-20, in the reply filed on 11/04/2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the line resolution shown in Figs. 1 and 2 are not enough to clearly shown the features of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by 
In addition, such claim limitation includes “the apparatus is configured for automatically providing a drilling and/or milling tool” in claim 2.
In addition, such claim limitation includes “a cooling element associated with said spindle and configured to air-cool said spindle.” in claim 3.
In addition, such claim limitation includes “a balancing station configured for checking a balance of a complete tool and/or for balancing a complete tool.” In claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 8, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it recites “a holding device” in line 4. Claim 4 depends on claim 1. However, it is unclear if “a holding device” is the same as “a holding device” recited in claim 1 in lines 3-4. For the purpose of examination, the examiner has interpreted it to mean they are the same.
Claim 8 recites the limitation "said optical measuring device …" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “said measuring device is an optical measuring device, said optical measuring device …”
Regarding claim 18, claim limitation “a balancing station configured for checking a balance of a complete tool and/or for balancing a complete tool.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0055] and Fig. 1 discloses a balancing station 83 without details regarding its structure, material or acts for performing the claimed function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 20, it recites a method without providing any steps. Therefore, it is indefinite. Examiner will examine as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfau et al. (US 2006/0021208, “Pfau”) in view of Zoller et al. (US 2020/0323049, “Zoller”).
Regarding claim 1, Pfau discloses an apparatus (2) for provisioning a complete tool with a toolholder (20) and a tool (22), the apparatus comprising: a spindle (18, Para. 26) to be driven in rotation by a driving device, a measuring device (8, Paras. 26 and 33) for measuring the complete tool held on said spindle; a heating device (44, Paras. 28 and 34) for heating a shrink-fit chuck of the toolholder held on said spindle; and a cooling device (34) (Paras. 27 and 37) configured for cooling at least one of said spindle or the complete tool (20, 22) held on said spindle.
Pfau does not disclose the tool holding device (as interpreted under 112 (f)) for holding the toolholder (20).
Zoller discloses a shrink-clamping station (18) includes a tool holding device (42) for holding a tool holder (14). The holding device comprises a spindle unit (100). The holding device (42) comprises an attachment holder (64) insertable in the spindle unit to provide a suitable receiving region for a certain tool holder type. (Fig. 1 and Para. 32)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spindle of the Pfau to have insertable/exchangeable holding device to hold different types of tool holder (e.g., a hollow shank taper type tool holder)
Regarding claim 2, Pfau in view of Zoller discloses the apparatus is configured for automatically providing a tool (Para. 31), said measuring device is an optical measuring device (Para. 26), and said cooling device (34) is associated with said spindle (18) (The cooling device 34 is for cooling a complete tool after it is shrink fit in the tool-mounting spindle 18, Para. 27. Therefore, the cooling device is associated with the spindle)
Pfau in view of Zoller is silent if the cutting tool (22) is a drilling or milling tool. However, depending on the actual cutting purpose of the complete tool, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the tool be drilling or milling tool depends on its desired cutting purpose.
Regarding claim 7, Pfau in view of Zoller discloses said holding device of said spindle is configured to receive a machine tool interface of a toolholder, and said holding device of said spindle has a steep taper interface, a hollow shank taper interface (Fig. 4 of Pfau), or a polygonal shank taper interface.
Regarding claim 8, Pfau in view of Zoller discloses said optical measuring device has at least one image acquisition device (a camera, Paras. 8 and 26) for acquiring images and/or film recordings of a complete tool held on said spindle, and/or wherein said measuring device has a signal link to a data transmission device for transmitting data of complete-tool dimensions acquired by said image acquisition device.
Regarding claim 9, Pfau in view of Zoller discloses said heating device (44) has at least one coil element with an induction coil (Paras. 28 and 34), for heating a shrink-fit chuck of the toolholder. 
Regarding claim 10, Pfau in view of Zoller discloses said coil element (44) is ring-shaped (Fig. 1) and configured for mounting on the toolholder. (Paras. 28 and 34)
Regarding claim 11, Pfau in view of Zoller discloses said cooling device (34) has at least one cooling pot (bells, Para. 37) for cooling the complete tool, said cooling pot having an inner space configured to partially or completely receive (slipped over) the complete tool, and to contact (slipped over) the complete tool with a cooled inner wall of said cooling pot.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pfau et al. in view of Zoller, and further in view of DE 202015006540 (DE ‘540).
Regarding claim 12, Pfau does not disclose the complete tool is received in the inner space in an upside down orientation (the tool tip side of the tool 20 interpreted as the bottom side, and the tool chuck 20 side is interpreted at the top side. Therefore, the complete tool is received in the cooling pod 34 in an upside down manner), and the cooled inner wall comes into contact with a shrink-fit chuck section of the toolholder of 
DE ‘540 discloses a shrinking device for thermally shrinking a rotary tool in and / or out of a tool holder. The device includes a cooling sleeve (41) connected to a coolant circuit of a cooling unit (39) via hose lines (not shown in detail), which can be placed in heat exchange contact on the tool holder located with its transport receptacle (5) in the cooling station 13 or lifted from it. (Para. 39, translation, and Figs. 3-4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling pod of Pfau in view of Zoller to be a coolant-cooled cooling pod, as taught by DE ‘540, to provide an efficient cooling pod.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfau et al. in view of Zoller, and further in view of Zoller et al.(US 2020/0391335, hereinafter “Zoller-335”).
Regarding claim 18, Pfau in view of Zoller discloses a system for providing a complete tool with a toolholder and a tool, the system comprising: a shrinkage and measurement station having an apparatus according to claim 1.
Pfau in view of Zoller does not disclose a balancing station configured for checking a balance of a complete tool and/or for balancing a complete tool.
Zoller-335 discloses a station (68, Fig. 2) for automated mounting of tools (10) in tool holder (12) (Fig. 1 Para. 59 and abstract) The station comprises a balancing station (50, Fig. 3 and Paras. 68-69) for checking a balance of a complete tool (74, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pfau in view of Zoller to have a balancing station, as taught by Zoller-335, to check the balance of the complete tool to determine if it is good for a rotational cutting use.
Regarding claim 19, Pfau in view of Zoller, and further in view of Zoller-335 discloses a master computer (12, Fig. 1 and Para. 22, 31 and 38 of Zoller) (Para. 38, “In addition, the tool is rotated by at least one full revolution about the rotation axis 16 by rotation of the tool-mounting spindle 18, in the course of which the computing unit 12 determines from the measurements of the optical measuring system 8 an envelope curve of the cutting edges 58 of the tool 22 and from that the actual position of the tool 22 in the radial direction. The corresponding data are written to the chip. If the values determined do not correspond to a tolerance band stored in the computing unit 12, the complete tool is identified on the chip as defective.” connecting said shrinkage and measurement station and said balancing station in a network for data and/or signal transmission, and wherein complete tool dimensions determined by means of said measuring device are stored as data on an RFID chip of a measured complete tool (Para. 38 of Zoller, “The corresponding data are written to the chip”, and Para. 35 of Zoller-335, “a RFID tag on the tool holders and/or on the tools”) and/or transmitted to a central data network.
Regarding claim 20, Pfau in view of Zoller, and further in view of Zoller-335 discloses a method for operating a system according to claim 18. (Para. 31 of Zoller)
Allowable Subject Matter
Claims 3, and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, none of Pfau, Zoller, and Zoller-336 discloses “said cooling device comprises a cooling element associated with said spindle and configured to air-cool said spindle.” It is noted that the cooling element is interpreted under 112(f) to have the features as described in Para. 15 of the Specification. 
Claims 4-6 are dependent of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722